Stanley, Commissioner
Reversing.
^ This is the companion of Craft v. Commonwealth, decided today.
The appellant, Albert Shelkels, likewise was sentenced to death upon conviction of the crime of robbery with the use of a deadly weapon. The evidence was in every respect the same as that introduced on the trial of Craft, the men being tried separately. The defendant’s confession and testimony exactly agree with Craft’s except that he stated it was more of a joke that he went in and said that it was “a stick-up” and that, “I did not know the gun was loaded. The man started to move and I moved my hand then the gun went off ancl the white man fell into the floor.”
*714In addition to having the official photographer file the picture of the dead man, it was again put before the jury by the manager of the store where the robbery occurred. The same admonition concerning its introduction was made by the trial judge.
Complaint is made in the brief for the appellant that the deceased’s clothing was displayed before the jury though not introduced in evidence. There is nothing in the record to sustain this and the contention of error op this account must be disregarded.
For the error of introducing the photograph of the dead body of the man robbed, the judgment is reversed.